Citation Nr: 1315435	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair.  

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity cubital tunnel syndrome.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from June 2005 until November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO granted service connection for cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair and cubital tunnel syndrome of the left upper extremity.  The RO granted a 10 percent disability rating for each disability, effective November 17, 2008.  The Veteran appealed with respect to the propriety of the initially assigned ratings.  Jurisdiction of the Veteran's claims file has since been transferred to the RO in Honolulu, Hawaii.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the April 2010 VA examiner found that the Veteran was unable to work due to his medical conditions, one of which was ulnar neuritis.  Also, the February 2009 VA examiner found that, although the Veteran was unemployed, the right elbow ulnar nerve repair residuals had a significant effect on the Veteran's occupation when he was working.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial ratings claim, it has been listed on the first page of this decision.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right upper extremity cubital tunnel syndrome is manifested by limited, painful motion, and numbness, weakness in lifting objects, tingling, and throbbing, resulting in no more than mild incomplete paralysis of the ulnar nerve.

 2.  For the entire appeal period, the scar associated with the Veteran's status post right elbow ulnar nerve repair is asymptomatic and not of a size so as to warrant a separate compensable rating.

3.  For the entire appeal period, the Veteran's left upper extremity cubital tunnel syndrome is manifested by limited, painful motion, and numbness, weakness in lifting objects, tingling, and throbbing, resulting in no more than mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair, for painful limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5206 (2012).

2.  For the entire appeal period, the criteria for a separate initial rating of 10 percent, but no higher, for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair, for neurological impairment, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8616 (2012).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for left upper extremity cubital tunnel syndrome, based on neurological impairment, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 8716 (2012).

4.  For the entire appeal period, the criteria for a separate initial rating of 10 percent, but no higher, for left upper extremity cubital tunnel syndrome, for painful limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 5206 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral upper extremity cubital tunnel syndrome from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral upper extremity cubital tunnel syndrome was granted and initial ratings were assigned in the April 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in February 2009 and April 2010 in conjunction with the initial rating claims on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral upper extremity cubital tunnel syndrome as it includes an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Applicable Law 
 
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Normal elbow range of motion is from zero to 145 degrees and zero to 80 degrees pronation and zero to 85 degrees supination.  38 C.F.R. § 4.71, Plate I (2012).

Applicable in the present appeal is Diagnostic Code 5206, contemplating limitation of flexion of the forearm. Diagnostic Code 5206 provides that, for the minor side, flexion limited to 110 degrees is rated noncompensably; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; flexion limited to 70 degrees is rated as 20 percent disabling; flexion limited to 55 degrees is rated as 30 percent disabling; and flexion limited to 45 degrees is rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5206.   

Also applicable is Diagnostic Code 5207, contemplating limitation of extension of the forearm. Diagnostic Code 5207 provides that, for the minor side, extension limited to 45 degrees or 60 degrees is rated as 10 percent disabling; extension limited to 75 degrees is rated as 20 percent disabling; extension limited to 90 degrees is rated as 20 percent disabling; extension limited to 100 degrees is rated as 30 percent disabling; and extension limited to 110 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Also potentially applicable is Diagnostic Code 5213, contemplating impairment of supination and pronation.  Diagnostic Code 5213 provides that, for the minor side, limitation of supination to 30 degrees or less is rated as 10 percent disabling; limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling; limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling; loss of supination and pronation (bone fusion), with the hand fixed near the middle of the arc or moderate pronation is rated as 20 percent disabling; the hand fixed in full pronation is rated as 20 percent disabling; and the hand fixed in supination or hyperpronation is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code  5213. 

Under Diagnostic Code 8516 paralysis of the ulnar nerve, Diagnostic Code 8616 for neuritis of the ulnar nerve and Diagnostic Code 8716 for neuralgia of the ulnar nerve, incomplete paralysis of the ulnar nerve for either arm warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate minor arm and 30 percent for the major arm, and a 30 percent evaluation when severe for the minor arm and 40 percent for the major arm. Complete paralysis of the ulnar nerve warrants a 50 percent evaluation for the minor arm and 60 percent for the major arm where there is complete paralysis, with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the theum; flexion of wrist weakened.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

III.  Factual Background 

In a September 2007 service treatment record, the Veteran reported that he had a snapping and clicking sensation in both elbows and tingling and numbness of both hands.  The medical provider diagnosed the Veteran with cubital tunnel syndrome and a provisional diagnosis of subluxation ulnar nerve at elbow.  A December 26, 2007 service treatment record documents that the Veteran underwent a right arm submuscular ulnar nerve transposition surgery.  The examiner noted that the right arm had ulnar compressive neuropathy at the elbow and gave the Veteran a postoperative diagnosis of cubital tunnel syndrome.  Subsequent service treatment records document continued complaints of, or treatment for, both arms.  For example, on June 4, 2008, the Veteran complained of bilateral elbow pain with use and specifically noted right arm, post-surgery, popping and numbness, especially with flexion and repetitive movements.  On July 28, 2008, the Veteran received a diagnosis for bilateral snapping triceps tendon syndrome.  

In February 2009, following the Veteran's November 2008 separation from service, he underwent a general VA examination.  The Veteran complained of constant pain under and surrounding the elbow joint.  The examiner found no weakness, paralysis, paresthesias, or numbness.  

The February 2009 VA examiner noted right arm range of motion findings, including flexion from zero to 145 degrees, supination of zero to 85 degrees and pronation of zero to 80 degrees, with a negative DeLuca following repetitive motion.  Left arm range of motion findings included flexion from zero to 135 degrees, supination of zero to 85 degrees and pronation of zero to 80 degrees, with a negative DeLuca following repetitive motion.  The examiner noted that painful motion began at the end of each range of motion. The examiner found no abnormal findings of the upper extremities.  

The February 2009 VA examiner also noted that the Veteran had residuals of his in-service right elbow ulnar nerve repair of scarring.  The examiner found no pain to touch the scar, though the Veteran had numbness over the scar on the right elbow and tap next to the scar sent a "zinging sensation to fingers".  The examiner also noted that it was an "L" shaped scar, with no depression, tissue loss, adherence, tenderness or skin breakdown.  It was slightly lighter color compared to the surrounding skin.   The examiner found that the scar had no effect on occupation or activities of daily living.

The February 2009VA examiner diagnosed the Veteran with bilateral cubital tunnel syndrome and noted there was no arthritis on X-ray.  The examiner noted that the Veteran was not employed and that when he was employed, there was a significant effect on occupation.  The examiner also noted that the Veteran was prevented from chores and sports, and had moderate problems shopping and exercising and severe problems with recreation.  

In a February 12, 2009 VA outpatient treatment record, the Veteran's physician assistant noted a medical history of bilateral bachioradialis malpositioning at the insertion, which caused painful snapping during flexion/extension at the elbow joint and an entrapment condition of the ulnar nerve.

In a February 20, 2009 VA outpatient treatment record the VA medical provider diagnosed the Veteran with neuralgia of the ulnar nerve.  The provider further noted observable popping of soft tissue structure on bilateral elbows at medial elbows.  The provider also noted tenderness to the elbow with palpation.  The provider also reported active range of motion was within normal limits for the elbow, forearm and wrist and functional bilateral upper extremity strength.  The examiner did find that the right elbow was positive for Tinel's sign.

A May 2009 VA medical record documented that the Veteran had functional strength of the upper extremities and denied having any difficulty with the upper extremities with dressing or activities of daily living.  

In his May 2009 notice of disagreement, the Veteran reported numbness, weakness in lifting objects, tingling, throbbing, popping and cracking in relation to his bilateral cubital tunnel syndrome.  In an August 2009 statement, he also indicated that his right elbow scar was red, tender to touch, and resulted in an itching sensation.  Additionally, in his September 2009 substantive appeal, the Veteran indicated that his service-connected disabilities result in throbbing, numbness, difficulty lifting objects, popping, and cracking.  He further stated that, while his range of motion is good, he experiences weakness and pain on motion resulting in difficulty using his arms. 

In April 2010, the Veteran underwent another VA right arm examination, but not an examination of the left arm, which included a review of the claims file.  The Veteran complained of pain, weakness, stiffness, locking and lack of endurance.  

The April 2010 VA examiner found no objective evidence of right arm edema, effusion, or instability, redness, heat, abnormal movement, deformity, malalignment, or drainage.  The examiner did note tenderness and some guarding of movement and muscle weakness of 5-/5.  The examiner also found X-rays to show no significant joint or bony abnormality.

The April 2010 VA examiner also noted right arm range of motion of flexion from 5 to 120 degrees, supination of zero to 85 degrees and pronation of zero to 80 degrees and elbow extension of minus five.  The examiner further noted that with repetitive use there was no further loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner also noted that the Veteran reported flareups when he bumps his elbow or sleeps on it wrong or lifts too heavy of an object, causing numbness and sharp pain for 10 minutes, and then throbbing for an hour.  

During the April 2010 VA examination for the right arm, the Veteran also reported using an elbow pad to prevent the elbow from touching the table and sometimes using a brace while sleeping.  

In regard to his right ulnar nerve, the Veteran reported that extreme numbness down his right elbow if he sleeps on it.  The examiner noted that it limited the Veteran's computer work and phone usage.  The examiner found no ulnar nerve right upper extremity impairment of sensation or motor function, but did note a positive Tinel's sign over the elbow of the ulnar nerve.  The examiner also noted that the ulnar nerve subluxes interiorly with a palpable snap when the elbow reaches 110 degrees and limits further flexion.

The April 2010 VA examiner found the Veteran's right arm scar to be six inches long and a quarter inch wide, with no tenderness, pain, elevation, keloid or tethering.  The examiner found no problem with the scar.

The April 2010 VA examiner diagnosed the Veteran with flexion contracture of the right elbow secondary to an ulnar transfer operation.  The examiner found ulnar nerve transposition forward residuals with subluxation of the ulnar nerve during flexion of the elbow.  The examiner specifically diagnosed him with right ulnar nerve neuritis and found the surgical scar over the right elbow to be asymptomatic.

IV.  Analysis

A.  Right Upper Extremity 

By way of background, the Board notes that the RO initially rated the Veteran's right upper extremity disability as 10 percent disabling, effective November 17, 2008, under Diagnostic Code 5206 for limitation of flexion of the forearm.   

The Board notes that the Veteran is right hand dominant, as documented in the February 2009 VA occupational therapy consult.

A compensable (10 percent) rating under Diagnostic Code 5206 for limitation of forearm flexion would be warranted for limitation to 100 degrees.  The February 2009 VA examiner found flexion to 145 degrees and the April 2010 VA examiner found flexion to 120 degrees.  Other medical evidence also included findings regarding the right elbow, but are insufficient for rating purposes.  For example, a February 20, 2009 VA medical provider noted tenderness to the elbow with palpation and active range of motion was within normal limits for the elbow, but did not include actual range of motion findings.  

Similarly, under Diagnostic Code 5207 for limitation of extension of the forearm, a compensable (10 percent) disability rating would only be warranted for extension limited to 45 degrees.  The evidence does not document extension findings that meet such extension limitation.  The February 2009 VA examiner found extension to zero degrees and the April 2010 VA examiner found extension of minus five degrees.  

Under Diagnostic Code 5213 for impairment of supination and pronation, limitation of supination to 30 degrees or less is rated as 10 percent disabling and limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling.  The evidence does not document supination or pronation findings that meet such imitations.  The February 2009 and April 2010 VA examiners both found pronation from zero to 80 degrees and supination of zero to 85 degrees.   

However, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The range of motion findings of record demonstrates that the Veteran has limited motion and the medical evidence of record, including the VA examinations, document that the Veteran has painful motion.  As such, the 10 percent disability rating previously granted by the RO under Diagnostic Code 5206 recognizes the Veteran's painful, limited motion.  However, in the absence of additional limitations of flexion or extension, a rating in excess of 10 percent under the Diagnostic Codes pertinent to limitation of elbow motion is not warranted.  

The Board further finds, however, that the record also indicates that the Veteran has a neurological impairment of the right upper extremity.  In this regard, as indicated previously, it is permitted to rate separate and distinct manifestations from the same injury under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  In the instant case, the Board finds that the Veteran's neurological symptomatology associated with his right upper extremity cubital tunnel syndrome is separate and distinct from his orthopedic symptomatology.  Specifically, the former is manifested by numbness, weakness in lifting objects, tingling, and throbbing while the latter is manifested by painful, limited motion.  

In this regard, the service treatment records documented complaints of, or treatment for, cubital tunnel syndrome.  The February 2009 VA examiner found no weakness or paralysis, paresthesias, numbness.  In a February 12, 2009 VA outpatient treatment record, the VA medical provider noted a medical history of bilateral bachioradialis malpositioning at the insertion, which caused painful snapping during flexion/extension at the elbow joint and an entrapment condition of the ulnar nerve.
A February 20, 2009 VA medical provider diagnosed the Veteran with neuralgia of the ulnar nerve and further noted that the right elbow was positive for Tinel's sign.  

The April 2010 VA examiner found no right upper extremity ulnar nerve  impairment of sensation or motor function, but did note a positive Tinel's sign over the elbow of the ulnar nerve.  The examiner also noted that the ulnar nerve subluxes anteriorly with a palpable snap when the elbow reaches 110 degrees and limits further flexion.  Moreover, the Veteran has indicated in his submissions that his right cubital tunnel syndrome results in numbness, weakness in lifting objects, tingling, and throbbing.

Under Diagnostic Code 8716, incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation for mild paralysis and a 30 percent for moderate paralysis of the major arm.  The Board notes that the Veteran has received alternative diagnoses of ulnar nerve neuritis and neuralgia.  As the April 2010 VA examiner provided the most complete examination of the Veteran's ulnar nerve, the Board has taken that VA examiner's determination of neuritis as the Veteran's diagnosis. The Board notes, however, that both ulnar nerve neuritis and neuralgia are considered under the exact same rating criteria.

The evidence shows that the Veteran has no more than mild paralysis.  Both VA examiners found no impairment of sensation or motor function.  However, both VA examiners also noted a positive Tinel's sign, indicating some impairment.  The Board thus finds that a separate 10 percent disability rating is warranted for the Veteran's ulnar nerve neuritis, under Diagnostic Code 8616.

Under 38 C.F.R. § 4.124a, when the nerve involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree. Given that the Veteran has repeatedly been found to have no impairment of sensation or motor function due to his ulnar nerve neuritis, only a mild degree of impairment is indicated.  As such, the evidence indicates that a 10 percent disability rating is warranted, but not one in excess of 10 percent.  

The Board has also considered whether a separate compensable rating is warranted for the Veteran's scars resulting from his in-service surgery to the right elbow.  In this regard, the February 2009 VA examiner found no pain to touch the scar and no depression, tissue loss, adherence, tenderness or skin breakdown.  It was slightly lighter color compared to the surrounding skin.   The examiner found that the scar had no effect on occupation or activities of daily living.  Additionally, the April 2010 VA examiner found the Veteran's right arm scar to be six inches long and a quarter inch wide, with no tenderness, pain, elevation, keloid or tethering.  As such, he found no problem with the scar.  In contrast, the Veteran indicated in an August 2009 statement that his right elbow scar was red, tender to touch, and resulted in an itching sensation.  

While he is competent to describe such symptomatology, the Board finds such report to be not credible as his complaints in August 2009 are in direct contrast to the findings at the VA examinations in February 2009 and April 2010.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's August 2009 statement, made in connection with his pending claim for VA benefits, are inconsistent with the contemporaneous evidence.  

Moreover, to the extent that the February 2009 VA examiner noted that the Veteran had numbness over the scar on the right elbow and tap next to the scar sent a "zinging sensation to fingers," such neurological findings are specifically contemplated in his separate rating under Diagnostic Code 8616 for ulnar neuritis and to assign an additional rating for the same symptomatology would be tantamount to pyramiding.  See Esteban, supra.  Therefore, the Board finds, for the whole appeal period, that the scar associated with the Veteran's status post right elbow ulnar nerve repair is asymptomatic and not of a size so as to warrant a separate compensable rating.

B.  Left Upper Extremity 

The RO initially rated the Veteran's left upper extremity at 10 percent disabling, effective November 17, 2008, under Diagnostic Code 8716, pertaining to neuralgia of the ulnar nerve.  The Board notes that it characterized the Veteran's right upper extremity disability as neuritis in the previous section of this decision, based on the findings of the April 2010 VA examiner.  However, in regard to the left upper extremity, the only neurological diagnosis of record is neuralgia.  As such, the Board will continue to consider the Veteran's claim under Diagnostic Code 8716 for neuralgia of the ulnar nerve.  The Board again notes that the rating criteria under Diagnostic Code 8616 and 8716 are the same.

Under Diagnostic Code 8716, incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation for mild paralysis and a 30 percent for moderate paralysis of the major arm.  

The service treatment records documented complaints of, or treatment for, cubital tunnel syndrome.  The February 2009 VA examiner found no weakness, paralysis, paresthesias, or numbness.  In a February 12, 2009 VA outpatient treatment record, the Veteran's physician assistant noted a medical history of bilateral bachioradialis malpositioning at the insertion, which caused painful snapping during flexion/extension at the elbow joint and an entrapment condition of the ulnar nerve.  A February 20, 2009 VA medical provider diagnosed the Veteran with neuralgia of the ulnar nerve and further noted that the left elbow was positive for Tinel's sign.  

The April 2010 VA examiner found no left upper extremity ulnar nerve impairment of sensation or motor function, but did note a positive Tinel's sign over the elbow of the ulnar nerve.  The examiner also noted that the ulnar nerve subluxes anteriorly with a palpable snap when the elbow reaches 110 degrees and limits further flexion.

The evidence shows that the Veteran has no more than mild paralysis.  Both VA examiners found no impairment of sensation or motor function.  However, both VA examiners also noted a positive Tinel's sign, indicating some impairment, but only of a mild degree.  However, the Veteran has indicated in his submissions that his right cubital tunnel syndrome results in numbness, weakness in lifting objects, tingling, and throbbing.

Under 38 C.F.R. § 4.124a, when the nerve involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree. Given that the Veteran has repeatedly been found to have no impairment of sensation or motor function due to his ulnar nerve neuralgia, but not any more severe symptoms, a disability rating in excess of 10 percent is not indicated.

The Board further finds that the record also indicates that the Veteran has range of motion problems with his left upper extremity.  In this regard, as indicated previously, it is permitted to rate separate and distinct manifestations from the same injury under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  In the instant case, the Board finds that the Veteran's neurological symptomatology associated with his left upper extremity cubital tunnel syndrome is separate and distinct from his orthopedic symptomatology.  Specifically, the former is manifested by numbness, weakness in lifting objects, tingling, and throbbing while the latter is manifested by painful, limited motion.  

A compensable (10 percent) rating under Diagnostic Code 5206 for limitation of forearm flexion would be warranted for limitation to 100 degrees.  The February 2009 VA examiner found flexion from zero to 135 degrees.  Other medical evidence does not included findings regarding left elbow range of motion adequate for rating purposes.  For example, a February 20, 2009 VA medical provider noted tenderness to the elbow with palpation and active range of motion was within normal limits for the elbow, but did not include actual range of motion findings.  

Similarly, under Diagnostic Code 5207 for limitation of extension of the forearm, a compensable (10 percent) disability rating would only be warranted for extension limited to 45 degrees.  The February 2009 VA examiner found extension to zero degrees and the April 2010 VA examiner found extension of minus five degrees.  

Under Diagnostic Code 5213 for impairment of supination and pronation of the minor (left) upper extremity, limitation of supination to 30 degrees or less is rated as 10 percent disabling and limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 10 percent disabling.  The February 2009 VA examiner found pronation from zero to 80 degrees and supination of zero to 85 degrees.  The April 2010 VA examiner found supination of zero to 85 degrees and pronation of zero to 80 degrees.

The Veteran does not have a compensable level of loss of motion under those diagnostic criteria.  However, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra.  The range of motion findings of record demonstrates that the Veteran has limited motion and the medical evidence of record, including the VA examination, document that the Veteran has painful motion.  As such, a separate 10 percent disability rating, and no higher, under Diagnostic Code 5206 for limitation of flexion of the forearm, is warranted.

C.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral cubital tunnel syndrome; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities, to include painful motion, numbness, weakness in lifting objects, tingling, and throbbing.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this regard, the Veteran has been awarded separate ratings so as to compensate him for both his orthopedic and neurologic symptoms.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

In reaching this decision, the Board has considered the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), "when it is not possible to separate the effects of the [service-connected condition and [a] non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  As applied in this case, the Board has attributed all potentially service-connected symptoms to the Veteran's bilateral cubital tunnel syndrome.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment' and 'frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cubital tunnel syndrome of the right and left upper extremities with the established criteria found in the rating schedule.  In this regard, he has been assigned separate ratings for his orthopedic and neurologic impairment associated with such disability.  Moreover, while the Veteran has described the functional impairment he experiences as a result of his disabilities, to include difficulty with the computer and the phone after a prolonged period of time and numbness if he sleeps on his arms, the Board finds that the Veteran's cubital tunnel syndrome is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has with limited and painful range of motion and neurological complaints, including numbness, weakness in lifting objects, tingling, and throbbing.  Therefore, the Board finds that such manifestations of the Veteran's cubital tunnel syndrome are contemplated by the rating schedule.

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Johnson v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 2013) (en banc) (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue. 

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an initial or increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

The Board has also considered the applicability of the benefit of the doubt doctrine. Giving the Veteran the benefit of the doubt, the Board grants him separate ratings to account for neurological disability for the right upper extremity (a 10 percent disability rating under Diagnostic Code 8616 for ulnar nerve neuritis) and limited painful range of motion for the left upper extremity (a 10 percent disability rating under Diagnostic Code 5206 for limitation of flexion).  Disability ratings in excess of 10 percent for right upper extremity limitation of flexion (under Diagnostic Code 5206) or 10 percent for left upper extremity neuralgia (under Diagnostic Code 8716), however, are denied.


ORDER

An initial rating in excess of 10 percent for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair, under Diagnostic Code 5206 for limitation of flexion of the forearm, is denied.

A separate initial 10 percent rating, but no higher, for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair, under Diagnostic Code 8616 for neuritis of the ulnar nerve, is granted, subject to the provisions governing the award of monetary benefits.  

An initial rating in excess of 10 percent for left upper extremity cubital tunnel syndrome, under Diagnostic Code 8716 for neuralgia of the ulnar nerve, is denied.

A separate initial 10 percent rating, but no higher, for left upper extremity cubital tunnel syndrome, under Diagnostic Code 5206 for limitation of flexion of the forearm, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the April 2010 VA examiner found that the Veteran was unable to work due to his medical conditions, one of which was right upper extremity ulnar neuritis.  Also, the February 2009 VA examiner found that although the Veteran was unemployed, the right elbow ulnar nerve repair residuals had a significant effect on the Veteran's occupation when he was working.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding VA treatment records regarding his service-connected disabilities dated from October 2009 to the present from the Wisconsin VA Healthcare System and any records from the Pacific Islands VA Healthcare System.  Furthermore, an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should also obtain any outstanding VA medical records relevant to the Veteran's service-connected disabilities, to include those from the VA Wisconsin Healthcare System dated from October 2009 to the present and any records from the VA Pacific Islands Healthcare System, if such records exist.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the foregoing, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In this regard, the Veteran is service-connected for (a) right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair (with a 10 percent evaluation under Diagnostic Code 5206 for limitation of flexion and a separate 10 percent evaluation under Diagnostic Code 8616 for neuralgia); (b) left upper extremity cubital tunnel syndrome (with a 10 percent evaluation under Diagnostic Code 5206 for limitation of flexion and a separate 10 percent evaluation under Diagnostic Code 8716 for neuritis); (c) lumbosacral strain (with a 10 percent evaluation), but not a fracture of the lower back (per a May 2011 rating decision); (d) right knee chondromalacia patella (with a 10 percent evaluation); (e) left knee chondromalacia patella (with a 10 percent evaluation) and noncompensable (f) venereal warts and (g) temporomandibular joint (TMJ) disorder.  

All opinions offered should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


